Case: 2:20-cv-00025-WOB-CJS Doc #: 48-1 Filed: 05/06/21 Page: 1 of 4 - Page ID#: 408




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                   NORTHERN DIVISION
                                     AT COVINGTON
                              *** ELECTRONICALLY FILED ***


  NICHOLAS SANDMANN, by and                 :
  through his parents and natural           :      CASE NO. 2:20-CV-00025-WOB-CJS
  guardians, TED SANDMANN and               :
  JULIE SANDMANN,                           :      Judge William O. Bertelsman
                                            :
         Plaintiff,                         :      Magistrate Judge Candace J. Smith
                                            :
  v.                                        :
                                            :      DECLARATION OF MEENAKSHI
                                            :      KRISHNAN
  ABC NEWS, INC., ABC NEWS                  :
  INTERACTIVE, INC., and                    :
  THE WALT DISNEY COMPANY,                  :
                                            :
         Defendants.                        :


         I, Meenakshi Krishnan, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

         1.      I am an associate with the law firm Davis Wright Tremaine LLP, 1301 K

  Street, N.W., Suite 500 East, Washington, DC 20005.

         2.      I am a member in good standing of the bar of the District of Columbia (Bar

  No. 1617229). A Certificate of Good Standing issued by the Court of Appeals for the

  District of Columbia is attached as Exhibit 1. I was admitted to practice law in the

  District of Columbia in 2018, and am admitted to practice before the United States District

  Court for the District of Columbia, and the United States Courts of Appeals for the

  Second and Fourth Circuits.
Case: 2:20-cv-00025-WOB-CJS Doc #: 48-1 Filed: 05/06/21 Page: 2 of 4 - Page ID#: 409




         3.     I am not currently and have never been disbarred, suspended from

  practice, or subject to other disciplinary action by any court, state, territory, or the

  District of Columbia.

         4.     I seek admission to this Court to appear and participate as counsel pro

  hac vice on behalf of Defendants ABC News, Inc., ABC News Interactive, Inc., and the

  Walt Disney Company.

         5.     I have reviewed and am familiar with the Local Rules for the District Court

  of Eastern District of Kentucky.

         6.     I hereby certify that I will abide by all rules and practices that are

  applicable to all other attorneys admitted to practice in this Court, and I consent to be

  subject to the jurisdiction and rules of the Kentucky Supreme Court governing

  professional conduct.

         7.     I have been trained to use the electronic filing system for the U.S. District

  Court for the Eastern District of Kentucky.

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed on May 6, 2021 in the District of Columbia.


                                                     ____________________________
                                                     Meenakshi Krishnan
Case: 2:20-cv-00025-WOB-CJS Doc #: 48-1 Filed: 05/06/21 Page: 3 of 4 - Page ID#: 410




                            EXHIBIT 1
Case: 2:20-cv-00025-WOB-CJS Doc #: 48-1 Filed: 05/06/21 Page: 4 of 4 - Page ID#: 411




      On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                       the District of Columbia Bar does hereby certify that



                          Meenakshi Krishnan
          was duly qualified and admitted on December 19, 2018 as an attorney and counselor entitled to
                        practice before this Court; and is, on the date indicated below, a(n)
                                  ACTIVE member in good standing of this Bar.




                                                                              In Testimony Whereof,
                                                                          I have hereunto subscribed my
                                                                          name and affixed the seal of this
                                                                               Court at the City of
                                                                           Washington, D.C., on May 5,
                                                                                       2021.




                                                                                JULIO A. CASTILLO
                                                                                  Clerk of the Court




                                                                      Issued By:
                                                                               District of Columbia Bar Membership




    For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                        memberservices@dcbar.org.
